Russell, J.
1. According to the answer of the magistrate, the defendant made no motion for a continuance; and, since he appeared in response to the notice directing him to appear before the court, and entered fully into his defense to the charge preferred against him, the defects ■ in the' form of the notice or summons were thereby waived as immaterial circumstances. Mayson v. Atlanta, 77 Ga. 662.
2j The evidence was sufficient to support the conviction of the accused, and the judge of the superior court did not err in overruling the certiorari. Judgment affirmed.